Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148050 & (16)                                                                                             Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 148050
                                                                     COA: 314972
                                                                     Berrien CC: 2005-411847-FC
  LAWRENCE WOODS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 2, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         s0224
                                                                                Clerk